  4:18-cr-03005-JMG-CRZ Doc # 57 Filed: 10/27/20 Page 1 of 2 - Page ID # 364




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18-CR-3005

vs.
                                                              ORDER
TAYLOR MICHAEL WILSON,

                   Defendant.


 UNITED STATES OF AMERICA,
                                                         4:18-CR-3074
                    Plaintiff,                            4:18-CR-3005

 vs.                                                          ORDER
                                                               ORDER
 TAYLOR WILSON,

                    Defendant.



       The defendant has a pending motion for the return of seized property
pursuant to Fed. R. Crim. P. 41(g). Case no. 4:18-cr-3005 filing 49; case no 4:18-
cr-3074 filing 32. He has now filed motions for "default judgment" pursuant to
Fed. R. Civ. P. 55 based on the government's purported failure to respond. Case
no. 4:18-cr-3005 filing 55; case no 4:18-cr-3074 filing 39.
       It is highly questionable whether Federal Rule of Civil Procedure 55 has
any bearing on the defendant's motion pursuant to Federal Rule of Criminal
Procedure 41(g). But the government did respond. Case no. 4:18-cr-3005 filing
56; case no 4:18-cr-3074 filing 38. Even if a default judgment was somehow
appropriate, the government didn't default.
  4:18-cr-03005-JMG-CRZ Doc # 57 Filed: 10/27/20 Page 2 of 2 - Page ID # 365




      The problem here could be clerical—the government may have neglected
to provide the defendant with a mailed copy of its response. Accordingly, the
Court will deny the defendant's motions for default judgment, but will provide
him with a copy of the government's response and additional time to reply in
support of his motion.


      IT IS ORDERED:


      1.    The defendant's motions for default judgment (case no. 4:18-
            cr-3005 filing 55; case no 4:18-cr-3074 filing 39) are denied.


      2.    The Clerk of the Court shall provide the defendant with a
            copy of this order along with a copy of the government's
            response brief (case no 4:18-cr-3074 filing 38).


      3.    The defendant may reply in support of his motion for the
            return of seized property (case no. 4:18-cr-3005 filing 49; case
            no 4:18-cr-3074 filing 32) on or before November 13, 2020.


      Dated this 27th day of October, 2020.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
